DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-8 are pending.  Applicant’s previous election of Group I, claims 1-3 and 6-8 still applies and claims 4 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/20 has been entered.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. 2011/0274935) in view of Moriyama et al. (JP 2011-132532, see machine translation).
Regarding claims 1-2 and 6-8, Yamamoto discloses a release coating composition that includes an alkenyl functional polyorganosiloxane with an overlapping number of alkenyl groups and an overlapping viscosity compared to the claimed A compound ([0036]-[0038]) along with a higher alkenyl functional polyorganosiloxane adhesion promoter with an overlapping viscosity and alkenyl content (relative to the A compound) as recited for the claimed B1 compound ([0043]-[0044]) at 0.1-10 parts per 100 parts of the A compound ([0082], overlapping claims 7 and 8), along with an organohydrogenpolysiloxane having an overlapping ratio of hydrogen to alkenyl groups as claimed ([0083]-[0086]), along with a platinum catalyst ([0087]) and an organic solvent that overlaps the claimed amount ([0088]-[0089]).
Yamamoto does not disclose the claimed epoxy functional B2 compound.  However, Moriyama is also directed to silicone based release compositions that include alkenyl polysiloxanes (like the A compound above) and hydrogen polysiloxanes (like the C compound above) and teaches that an epoxy functional polyorganosiloxane with an overlapping polymerization degree and mol% of epoxy functional (epoxycyclohexyl with a carbon linking group) silicon repeating units, and without any unsaturated groups, may be included at 0.1-30 parts per 100 parts of the A compound (overlapping claim 6 and 8) (see abstract, [0009], [0022]-[0027], [0036]) in order to improve adhesion of the coating to the underlying substrate.  The exemplified epoxy functional polyorganosiloxane overlaps claim 2 when a is 3 and based on the disclosed polymerization degree in Moriyama compared to the claimed b and c variables.  The exemplified repeating units type and mol% percentage ([0036]) would be obvious to use with the general disclosure in Moriyama (e.g., with the disclosed range of overall polymerization degree) because the examples show that such repeating units provide the desired adhesion promoting qualities when used to form the epoxy functional polyorganosiloxane).  Thus, it would have been obvious to have used the above epoxy functional organopolysiloxane in the composition of Yamamoto at the above amount in order to improve adhesion as taught by Moriyama.  
The use of multiple adhesion promoters (B1 and B2) as in claim 1 would be obvious in order to improve adhesion to a broader range of substrates (i.e., substrates that couple better with the alkenyl functional B1 compound from Yamamoto and substrates that couple better with the epoxy functional groups from the compound of Moriyama).  In addition to this combination of adhesion promoters being obvious based on the particular functionality disclosed in the prior art, the combination of two compounds with similar functionalities is also prima facie obvious based on case-law.  See MPEP 2144.06.  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
As explained above, the composition is addition curable.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. 2011/0274935) in view of Moriyama et al. (JP 2011-132532, see machine translation), as applied to claim 1 above and further in view of Clemens et al. (U.S. 4,728,571).
Regarding claim 3, modified Yamamoto teaches all of the above subject matter but does not disclose the claimed F ingredient.  However, Clemens teaches a copolymer for release coatings (which are considered “easy” in that they facilitate release) that is formed via free radically polymerization of alkyl methacrylate  (methyl methacrylate) with a silicone monomer that corresponds to claim 3 (col. 5, lines 40-35, R1 is hydrogen, q is 3, p is 0, m is 1, r is 25, R, R2, R3, R5 are each methyl and R4 is butyl (“lower” alkyls of 1 to 3 carbon atoms are described 
Clemens does not disclose the amount of the copolymer that should be added to the other resins in the resin blend that forms the release layer however, as explained above, Clemens teaches that the copolymer allows for the release properties to be controlled in the overall composition.  Thus, the amount of copolymer from Clemens in modified Yamamoto is an art-
Although radical polymerization is taught in the prior art, this is a product by process limitation that is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the combination of B1 and B2 results in improved adhesion and low release force.  This does appear to be an unexpected improvement based on the synergy of B1 and B2 compared to using just B1 or just B2 (based on the declaration) but the claims are still not commensurate in scope and therefore the unexpected results argument is, overall, not persuasive.
In particular, the claims appear to be non-commensurate with the data in almost every limitation.  The amount of B1, B2, and C relative to A all appear to be significantly broader (even in the narrower dependent claims) than the amounts used in the examples.  Similarly, the ranges for viscosity, functional group content, ratio of H-alkenyl groups, etc., all appear to be significantly broader than the amounts used in the examples.  Also, the claimed types of ingredients appear to be significantly broader in terms of structure than the types used in the 

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787